 

Exhibit 10.2

 

ProPhase Labs, Inc.

NOTICE OF GRANT OF STOCK OPTION

 

The Participant has been granted an option (the “Option”) to purchase certain
Stock of ProPhase Labs, Inc. (the “Company”) pursuant to ProPhase Labs, Inc.
2018 Stock Incentive Plan (the “Plan”), as set forth below. The Option will be
null and void if the Amended and Restated 2015 Executive Employment Agreement
effective February 23, 2018 between the Company and Participant (“2015
Employment Agreement”) is not approved by a majority of the shares voted to
approve the 2015 Employment Agreement (excluding the shares voted by Executive)
at a meeting of stockholders of the Company to be held no later than September
30, 2018 (the “Approval”).

 

Participant: Ted Karkus     Grant Date: February 23, 2018     Number of Option
Stock: 2,300,000     Exercise Price: $3.00     Initial Vesting Date: March 1,
2018     Option Expiration Date: February 22, 2023     Tax Status of Option:
Nonstatutory Stock Option     Vested Stock: Except as provided in the Award
Agreement and subject to Participant’s continuous Service, the number of Vested
Stock (disregarding any resulting fractional share) as of any date is determined
based upon the following schedule:

 

    Number of Vested Stock         On the 1st day of each month beginning on the
Initial Vesting Date and continuing for the following 35 months
63,888 shares         Plus           On the 1st day the 36th month following the
Initial Vesting Date, an additional
63,920 shares

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Plan.

 

If Participant’s Service terminates for any reason other than as a result of (i)
a termination by the Company not for Cause, (ii) resignation by Executive with
Good Reason, or (iii) due to Participant’s death or Disability, any portion of
the Option that is not vested and exercisable as of such date of termination of
Service shall automatically expire in accordance with the Award Agreement. The
terms “Cause” and “Good Reason” are defined in the 2015 Employment Agreement.

 

If Participant’s Service terminates as a result of (i) a termination by the
Company not for Cause or (ii) resignation by Participant with Good Reason, all
of Participant’s outstanding and unvested Option shall automatically vest and
become exercisable concurrently upon such termination of Service, regardless of
any prior existing vesting schedules.

 

If Participant’s Service terminates due to his death or Disability, vesting of
the Option for three (3) additional months following the termination of Service
shall be accelerated concurrently upon such of termination of Service.

 

The vested portion of the Option upon a termination of Service for any reason
shall remain exercisable up to the Option Expiration Date.

 



 

 

 

The Exercise Price represents an amount the Company believes to be no less than
the Fair Market Value of a share of Stock as of the Grant Date, determined in
good faith in compliance with the requirements of Section 409A of the Code.
However, there is no guarantee that the Internal Revenue Service will agree with
the Company’s determination. A subsequent IRS determination that the Exercise
Price is less than such fair market value could result in adverse tax
consequences to the Participant. By signing below, the Participant agrees that
the Company, its Directors, Officers and stockholders shall not be held liable
for any tax, penalty, interest or cost incurred by the Participant as a result
of such determination by the IRS. The Participant is urged to consult with his
or her own tax advisor regarding the tax consequences of the Option, including
the application of Section 409A.

 

In the event of any conflict or inconsistency between the terms set forth in (i)
this Notice of Grant of Stock Option, the Plan, and the Award Agreement and (ii)
the 2018 Executive Employment Agreement between Company and Participant, as
amended, or any subsequent consulting or service agreement between Company and
Participant (collectively referred to as “Participant’s Service Agreement”), the
terms and provisions of Participant’s Service Agreement, as may be amended from
time to time, shall prevail and be given priority.

 

The Participant acknowledges receipt of copies of this Notice of Grant of Stock
Option, the Plan, and the Award Agreement, represents that the Participant has
read and is familiar with their provisions, and hereby accepts the Option
subject to all of the terms and conditions therein.

 

ProPhase Labs, Inc.   TED KARKUS         By: /s/ Monica Brady    /s/ Ted Karkus
Name: Monica Brady   Signature Title: Chief Accounting Officer   Date: 2/18/2018
Date: 2/19/2018       Address: Prophase Labs, Inc.  

Address:



  621 N. Shady Retreat Road     Doylestown, PA 18901    

 

ATTACHMENTS: ProPhase Labs, Inc. 2018 Stock Incentive Plan, as amended to the
Grant Date; Award Agreement and Exercise Notice

 



 

 

 

PROPHASE LABS, INC.

AWARD AGREEMENT

 

ProPhase Labs, Inc. has granted to the Participant named in the Notice of Grant
of Stock Option (the “Grant Notice”) to which this Award Agreement is attached
an Option to purchase certain Stock upon the terms and conditions set forth in
the Grant Notice and this Award Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of ProPhase
Labs, Inc. 2018 Stock Incentive Plan (the “Plan”), as amended to the Grant Date,
the provisions of which are incorporated herein by reference. By signing the
Grant Notice, the Participant: (a) acknowledges receipt of, and represents that
the Participant has read and is familiar with the terms and conditions of, the
Grant Notice, this Award Agreement and the Plan, (b) accepts the Option subject
to all of the terms and conditions of the Grant Notice, this Award Agreement and
the Plan, and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice, this Award Agreement or the Plan.

 

1.Definitions and Construction.

 

1.1. Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2. Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Award Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2.Tax Status of Option.

 

This Option is intended to be a Nonstatutory Stock Option and shall not be
treated as an Incentive Stock Option within the meaning of Section 422(b) of the
Code.

 

3.Administration.

 

All questions of interpretation concerning the Grant Notice, this Award
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.

 

4.Exercise of the Option.

 

4.1. Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Stock less the number of Stock previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more Stock than the
Number of Option Stock, as adjusted pursuant to Section 4.3 of the Plan. The
Option may not be exercised unless and until the Approval is obtained.

 



1

 

 

4.2. Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company,
which as of the Grant Date is the Stock Option Exercise Notice attached to this
Award Agreement. An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company). In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be signed by the Participant and delivered
in person, by certified or registered mail, return receipt requested, by
confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company). Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of Stock being purchased. The Option
shall be deemed to be exercised upon receipt by the Company of such electronic
or written Exercise Notice and the aggregate Exercise Price.

 

4.3. Beneficial Ownership of Stock; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a broker of the Company’s choosing any or all
Stock acquired by the Participant pursuant to the exercise of the Option. Except
as provided by the preceding sentence, a certificate for the Stock as to which
the Option is exercised shall be registered in the name of the Participant, or,
if applicable, in the names of the heirs of the Participant.

 

5.Termination of the Option.

 

The vested portion of the Option shall terminate and may no longer be exercised
after the close of business on the Option Expiration Date.

 

6.Effect of Termination of Service – Option Exercisability.

 

Except as set forth in the Grant Notice, the Option shall terminate immediately
upon the Participant’s termination of Service to the extent that it is then
unvested and shall be exercisable after the Participant’s termination of Service
to the extent it is then vested up to the close of business on the Option
Expiration Date.

 

7.Miscellaneous Provisions.

 

7.1. Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 9
of the Plan in connection with a Change of Control, no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation, including,
but not limited to Section 409A of the Code. No amendment or addition to this
Award Agreement shall be effective unless in writing.

 

7.2. Compliance with Section 409A. The Company intends that income realized by
the Participant pursuant to the Plan and this Award Agreement will not be
subject to taxation under Section 409A of the Code. The provisions of the Plan
and this Award Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. The Company,
in its reasonable discretion, may amend (including retroactively) the Plan and
this Agreement in order to conform to the applicable requirements of Section
409A of the Code, including amendments to facilitate the Participant’s ability
to avoid taxation under Section 409A of the Code. However, the preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax result for income realized by the Participant pursuant to the
Plan or this Award Agreement. In any event, the Company shall be responsible for
the payment of any applicable taxes on income realized by the Participant
pursuant to the Plan or this Award Agreement.

 



2

 

 

7.3. Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.

 

7.4. Binding Effect. Subject to the restrictions on transfer set forth herein,
this Award Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

7.5. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

7.6. No Rights as a Stockholder or Employee. The Participant shall have no
rights as a stockholder with respect to any Stock covered by the Option until
the date of the issuance of the Stock for which the Option has been exercised
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date the Stock are issued, except as provided under the Plan. If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in a separate, written employment agreement between
the Company and the Participant, the Participant’s employment is “at will” and
is for no specified term. Nothing in this Award Agreement shall confer upon the
Participant any right to continue in the Service of the Company or interfere in
any way with any right of the Company to terminate the Participant’s Service as
a Director, an Employee or Consultant, as the case may be, at any time.

 

7.7. Applicable Law. This Award Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

7.8. Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 



3

 

 

Nonstatutory Stock Option Participant:     Date:  

 

STOCK OPTION EXERCISE NOTICE

 

ProPhase Labs, Inc.         Attention:            

 

Ladies and Gentlemen:

 

1. Option. I was granted an option (the “Option”) to purchase Stock of ProPhase
Labs, Inc. (the “Company”) pursuant to the Company’s 2018 Stock Incentive Plan
(the “Plan”), my Notice of Grant of Stock Option (the “Grant Notice”) and my
Award Agreement as follows:

 

Grant Date:   Number of Option Stock:   Exercise Price per Share: $  

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Stock, all of which are Vested Stock, in accordance with the
Notice of Grant of Stock Option and the Award Agreement:

 

Total Stock Purchased:       Total Exercise Price (Total Stock X Price per
Share) $

 

3. Payments. I enclose payment in full of the total exercise price for the Stock
in the following form(s), as authorized by my Award Agreement:

 

  __ Cash:   $               __ Check:   $                          __ Tender of
Company Stock: Contact Plan Administrator

 

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

  __ Cash: $     __ Check: $  

 

5. Participant Information.

 

  My address is:           My Social Security Number is:  

 

6. Binding Effect. I agree that the Stock is being acquired in accordance with
and subject to the terms, provisions and conditions of the Notice of Grant of
Stock Option, the Award Agreement to all of which I hereby expressly assent.
This Agreement shall inure to the benefit of and be binding upon my heirs,
executors, administrators, successors and assigns.

 

 

 

 

I understand that I am purchasing the Stock pursuant to the terms of the Plan,
the Notice of Grant of Stock Option and my Award Agreement, copies of which I
have received and carefully read and understand.

 

  Very truly yours,                 (Signature)  

 

Receipt of the above is hereby acknowledged.

 

ProPhase Labs, Inc.         By:     Title:         Dated:    

 

 

 

